Case 1:21-cv-20518-BB Document 16 Entered on FLSD Docket 04/06/2021 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                          Case No: 21-cv-20518-BLOOM/Otazo-Reyes


 GENWORTH LIFE AND ANNUITY
 INSURANCE COMPANY,

        Plaintiff

        vs.

 CAITLIN CONLON, STEPHEN P. CONLON,
 and LAURA MIELE,

       Defendants.
 _______________________________________/


              DEFENDANT’S, MR. STEPHEN CONLON, VERIFIED MOTION TO
                  QUASH SERVICE OF PROCESS, WAIVER OF SERVICE
                            AND REQUEST FOR RELIEF

        The Defendant, Mr. Stephen Conlon (“Mr. Conlon”), files this Motion to Quash Service of

 Process, Waiver of Service, and Request for Relief, pursuant to Federal Rules of Civil Procedure

 4(e) and 12(b)(5) [D.E. 5], and states:

        1.       Genworth filed its Interpleader Complaint on February 5, 2021. [D.E. 1]. It then

 filed its Amended Complaint on February 11, 2021. [D.E. 5].

        2.       During the intervening days, on February 8, 2021, Genworth issued summonses to

 the several defendants, including Mr. Conlon. [D.E. 3]. Genworth filed a Return of Service

 indicating that it effected “substitute service” on an individual named, “Josh” at 247 Winthrop

 Street, Hallowell, ME 04347. [D.E. 8]. In his affidavit, the process server incorrectly identified

 Josh as a co-resident of Mr. Conlon.
Case 1:21-cv-20518-BB Document 16 Entered on FLSD Docket 04/06/2021 Page 2 of 6

                                                                            Case No. 2-20 -cv-14212


        3.      Mr. Conlon has not resided at the address reflected on the Return of Service for a

 period exceeding one year. Mr. Conlon resided in Pennsylvania at 7736 Burholme Avenue,

 Philadelphia, PA 19111 from January 25, 2020 until February 2021. Mr. Conlon then moved to

 7320 Crabgrass, Rd., St. Cloud, Florida, 34773 where he lived at the time of Genworth’s attempted

 substitute service, and lives into the present.

        4.      On March 30, 2021, this Court entered an Order on Default procedures requiring

 Mr. Conlon to respond to Genworth’s Interpleader Complaint by April 6, 2021. [D.E. 11]. This

 Court relied on Genworth’s Return of Service in entering its order. Genworth emailed the March

 30 order to Mr. Conlon at which time he became aware of his involvement and need to respond.

 The undersigned law firm was later retained by Mr. Conlon on April 2, 2021.

        5.      Mr. Conlon respectfully requests that Genworth’s service on him be quashed, as

 service on him was improper and ineffective under the Federal Rules of Civil Procedure, Florida

 law, Pennsylvania law, and Maine law. Mr. Conlon further requests that the court provide him

 relief from its March 30, 2021 order.

        6.      In order to preserve judicial economy and in light of Mr. Conlon’s shared

 representation, Mr. Conlon requests that he be permitted to join in Ms. Conlon’s waiver of service

 and that the time for him respond to Genworth’s Interpleader Complaint be enlarged such that he

 and Ms. Conlon share the May 21, 2021 deadline to respond to Genworth’s Complaint.

        7.      This Motion is not being filed for the purpose of delay.

                                         MEMORANDUM OF LAW

        A Rule 12(b)(5) motion challenging sufficiency of service “ ‘must be specific and must

 point out in what manner the plaintiff has failed to satisfy the requirements of the service provision

 utilized.’ ” Binns v. City of Marietta Housing Authority, 2007 WL 2746695, at *2 (N.D.Ga.
Case 1:21-cv-20518-BB Document 16 Entered on FLSD Docket 04/06/2021 Page 3 of 6

                                                                           Case No. 2-20 -cv-14212


 September 18, 2007) (citation omitted); see also Ritts v. Dealers Alliance Credit Corp., 989

 F.Supp. 1475, 1478 (N.D.Ga.1997) (“The party challenging the sufficiency of the service bears

 the burden of showing it was improper.”) (citation omitted). Moore v. McCalla Raymer, LLC, 916

 F. Supp. 2d 1332, (N.D. Ga. 2013).

        “Under Rule 4(e), an individual may be served: (1) in accordance with state law for the

 state in which the federal court sits; (2) by delivering a copy of the summons and complaint to the

 individual personally; (3) by leaving a copy of the summons and complaint at the individual's usual

 place of abode with someone of suitable age and discretion who resides there; or (4) by delivering

 a copy of the summons and complaint to an agent authorized by appointment or law to receive

 service of process.” Baker v. Warner/Chappell Music, Inc., 2014 WL 4426169, Case No: 14-cv-

 22403-GOODMAN (Filed Sept. 9, 2014). “The term ‘usual place of abode’ means the place where

 the defendant is actually living at the time of service.’ Shurman v. Atl. Mortg. & Inv. Corp., 795

 So.2d 952, 954 (Fla.2001). The word ‘abode’ means ‘one's fixed place of residence for the time

 being when service is made.’ State ex rel. Merritt v. Heffernan, 142 Fla. 496, 195 So. 145, 147

 (1940). ‘Therefore, if a person has more than one residence, that person must be served at the

 residence in which he is actually living at the time service is made. Id.’” Robles-Martinez v. Diaz.

 Reus, & Targ, LLP, 88 So. 3d 177, 182 (Fla. 3d DCA 2011). A return of service must attest to the

 information required by statute “includ[ing] a defendant's usual place of abode.” Friedman v.

 Schiano, 777 Fed. Appx. 324, 331, Case No: 18-10742 (11th Cir. 2019).

                                               ARGUMENT

        Genworth served Mr. Conlon as an individual located within a judicial district of the United

 States under Federal Rule of Civil Procedure 4(e). That provision required Genworth to leave with

 Mr. Conlon, or another qualifying individual, a copy of the summons and complaint at Mr.
Case 1:21-cv-20518-BB Document 16 Entered on FLSD Docket 04/06/2021 Page 4 of 6

                                                                         Case No. 2-20 -cv-14212


 Conlon’s usual place of abode. Mr. Conlon’s usual place of abode at the time of service was 7320

 Crabgrass, Rd., St. Cloud, Florida, 34773. But Genworth served an individual named Josh at an

 address in Maine. Genworth’s return of service reflects the address, does not state that the Maine

 address is Mr. Conlon’s place of abode, but incorrectly implies that Mr. Conlon resides at the

 Maine address by identifying “Josh” as a co-resident. Mr. Conlon at the time of service lived in

 Florida and Genworth’s return of service is fatally incorrect. Genworth failed to properly serve

 Mr. Conlon in accordance with Federal, Florida, Pennsylvania, or Maine law.

                                         CONCLUSION

        Mr. Conlon requests this Court quash the faulty March 8, 2021 service, accept Mr.

 Conlon’s joinder in Caitlin Conlon’s waiver of service, and enlarge his period to respond to the

 Genworth interpleader to May 21, 2021.

        WHEREFORE, the Defendant, Mr. Conlon, respectfully requests this Court quash the

 faulty March 8, 2021 service, accept Mr. Conlon’s joinder in Caitlin Conlon’s waiver of service,

 and enlarge his period to respond to the Genworth interpleader to May 21, 2021.



                                        VERIFICATION

 I VERIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
 CORRECT. EXECUTED ON _____ DAY OF APRIL 2021.


                                                     ____________________________________
                                                     MR. STEPHEN PATRICK CONLON
Case 1:21-cv-20518-BB Document 16 Entered on FLSD Docket 04/06/2021 Page 5 of 6

                                                                          Case No. 2-20 -cv-14212


                                   CERTIFICATE OF CONFERRAL

        Counsel for Genworth and Mr. Conlon conferred on the enlargement of Mr. Conlon’s

 period of time to respond and on the insufficiency of service of process on April 2, 2021, April 4,

 2021, and April 5, 2021 but were unable to reach an agreement.



        Date: April 6, 2021                           Respectfully submitted,

                                                      ANTHONY S. HEARN, PA
                                                      One Biscayne Tower
                                                      2 Biscayne Boulevard
                                                      Suite 3400
                                                      Miami, Florida 33131
                                                      Telephone: (786) 627-4869
                                                      Facsimile: (888)503-0612
                                                      Email: ash@anthonyhearn.com
                                                      2d Email: assistant@anthonyhearn.com

                                                      By: /s/ Anthony S. Hearn
                                                      Anthony S. Hearn, Esq.
                                                      Florida Bar No: 102302




                                 CERTIFICATE OF SERVICE

             I hereby certify that on April 6, 2021 a true and correct copy of the foregoing was

     served via CM/ECF on all counsel of record on the Service List below.

                                                          /s/ Anthony S. Hearn
                                                          Anthony S. Hearn, Esq.
                                                          FBN: 102302
Case 1:21-cv-20518-BB Document 16 Entered on FLSD Docket 04/06/2021 Page 6 of 6

                                                         Case No. 2-20 -cv-14212




                                        SERVICE LIST
 Counsel for Plaintiff

 Russell Scott Buhite
 Ogletree, Deakins, Nash, Smoak & Stewart PC
 1201 Third Ave.
 Suite 5150
 Seattle, WA 98101
 206-693-7052
 Email: Russell.buhite@ogletree.com

 Steffie Kathleen Massing
 Ogletree, Deakins, Nash, Smoak & Stewart PC
 100 North Tampa Street
 Suite 3600
 Tampa, Fl 33602
 813 289-6530
 Email: Kathleen.massing@ogletreedeakins.com
